MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00314-CV

         CEVA LOGISTICS U.S., INC. AND CEVA FREIGHT, LLC, Appellants

                                            V.
                          ACME TRUCK LINE, INC., Appellee

   Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2010-39403).


TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 29th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                     After inspecting the record of the court below, the
               Court holds that it lacks jurisdiction over this appeal.
               Accordingly, the Court dismisses the appeal.

                      The Court orders that the appellants, CEVA Logistics
               U.S., Inc. and CEVA Freight, LLC, jointly and severally, pay
               all appellate costs.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered September 29, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 11, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT